Bartol, C. J.,
delivered the opinion of the Court.
These appeals are from the decree of the Circuit Court of Baltimore City, which declared the residuary clause in *142the will of John A. Gambrel, deceased, to be void, and awarded the fund to the next of kin of the deceased.
The clause of the will in question, is as follows: “Whatever balance, if any, shall remain, after payment of my debts and necessary expenses, I direct my executor to divide proportionally, between benevolent associations of this city, for the benefit of white and colored children.”
The appellee, who is the executor named in the will, proceeded with the administration of the estate, consisting entirely of personalty, and after paying the expenses of administration, and the several pecuniary legacies bequeathed by the will, has in his hands a balance of about $13,000, which will pass under the residuary clause if the same be valid. The executor being in doubt as to the true construction and effect of the residuary clause, filed his bill, praying that the same may be construed by the Court, and that it may be determined wljo is entitled to receive the balance remaining in his hands.
The four incorporated benevolent institutions, which are the appellants above named, were made parties defendants—as were also certain persons claiming to be next of kin of the testator. Answers were filed and general replication.
It appears by the agreement of the solicitors, and also from the charters produced, that the appellants are duly incorporated, and the objects and purposes of their creation were also admitted. They are, as their names import, established for charitable and benevolent objects, for the * benefit of the children confided to their care, and are capable in law to receive and hold property, for the purposes of their charters, and claim to be entitled to receive' in equal proportions, the residuary fund under the will.
Whether they, or any of them, are the “benevolent associations” intended by the testator, does not distinctly appear, and we are constrained to say that under the well settled law of this State, and the repeated decisions *143of this Court, the benevolent intentions of the testator thus vaguely expressed, cannot he carried into execution.
(Decided 3d March, 1882.)
There are several objections fatal to the validity of the residuary clause. The benevolent associations to which the testator refers, are not named or designated in the will. The bequest is in the most vague and general terms; it is “to benevolent associations of this city,” without designating by name or otherwise the associations which are to take.
Not only are these altogether uncertain, but the beneficiaries for whose use the gift was intended are undefined and uncertain;- -it is declared to be “for the benefit of white and colored children.” Such a trust could not be enforced in a Court of equity, for the objects of it are not defined, and the persons for whose benefit it was intended are uncertain, it is therefore void, as has been repeatedly decided by this Court. Dashiell vs. Att’y-General, 5 H. & J., 392, and 6 H. & J., 1; Wilderman’s Case, 8 Md., 551; Needles vs. Martin, 33 Md., 609; The Church Extension, &c. vs. Smith, &c., 56 Md., 362, and Rizer & others vs. Perry & others, supra, page 112.
The learned Judge of the Circuit Court was clearly right in deciding that the residuary clause of the will is void, and that the next of kin of the testator are entitled to the fund; and there being no question or dispute as 'to the parties entitled as next of kin, the decrees of the Circuit Court will be affirmed, and the cause remanded.

Affirmed and remand,ed.